Exhibit 10.12
 
 
 
CFS Bancorp, Inc. 2010 Performance-based Cash Incentive Plan
 
The Compensation Committee of the Board of Directors (the “Committee”) approved
a Performance-based Cash Incentive Plan (Cash Incentive Plan) for key employees
including the Company’s named executive officers (NEOs).  The
Cash Incentive Plan provides an opportunity for key employees to earn a cash
bonus for 2010 based on the achievement of corporate, business unit, and/or
individual performance objectives at threshold, target or maximum levels, as
established by the Committee.
 
If the employee achieves the applicable performance objectives, the cash bonus
earned is expected to be paid in February 2011.  In addition, to receive a
bonus, the employee must be employed by CFS Bancorp, Inc. or Citizens Financial
Bank, or a successor or assign, on the date the cash bonus is
paid.  Notwithstanding the foregoing, if the Committee determines, in its sole
discretion, that CFS Bancorp, Inc. is not profitable for fiscal year ending
December 31, 2010, then no bonus will be paid.
 
The Compensation Committee will have full power and discretion to (a) select the
employees who are eligible to receive cash bonuses under the Cash Incentive
Plan, (b) determine the amounts of the bonuses to be paid, (c) determine whether
the performance objectives have been achieved by any employee, and (d) construe
and interpret this Plan.  Any payments under this Plan are subject to the
Company’s Compensation Clawback Policy.
 
The Cash Incentive Plan may be amended, modified or terminated at any time in
the discretion of the Compensation Committee.  Neither this Cash Incentive Plan
nor a bonus opportunity under this Plan constitutes an agreement, understanding
or commitment by CFS Bancorp, Inc. or Citizens Financial Bank for continued
employment with respect to any employee.


